Citation Nr: 0031728	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error in a March 16, 
1967, rating decision which failed to adjudicate a claim for 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to July 1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board initially notes that an April 1999 rating decision 
granted entitlement to a total rating based on 
unemployability due to service-connected disabilities, 
effective June 5, 1998.  While the veteran was issued a 
Statement of the Case in July 1999 with respect to his 
disagreement with the assigned effective date of June 5, 
1998, in his VA Form 9 submitted later in July 1999 the 
veteran specifically limited his appeal to the issue of 
whether there was clear and unmistakable error in a March 16, 
1967, rating decision.  The Board notes that no further 
written communication from the veteran has been received with 
respect to the effective date assigned the grant of his total 
rating based on unemployability.  In September 2000, the 
veteran's representative identified the issue of entitlement 
to an effective date earlier than June 5, 1998, for the grant 
of a total rating based on unemployability due to service-
connected disabilities as an issue on appeal.  However, in 
light of the veteran's decision to limit his appeal and as 
the representative, in the September 2000 statement, did not 
actually present any substantive argument with respect to the 
effective date issue, the Board concludes that the 
representative's September 2000 statement was not intended as 
a substantive appeal with respect to the issue of entitlement 
to an effective date earlier than June 5, 1998, for the grant 
of a total rating based on unemployability due to service-
connected disabilities.  Therefore, the only issue currently 
before the Board is that listed on the title page of this 
action. 


FINDINGS OF FACT

1.  A rating decision of March 16, 1967, granted service 
connection for psychiatric disability, and for residuals of a 
right tibia fracture; the veteran was assigned a 70 percent 
evaluation for psychiatric disability from February 1, 1967, 
and a noncompensable evaluation for the residuals of a right 
tibia fracture.

2.  The March 16, 1967, rating decision did not adjudicate 
entitlement to a total rating based on unemployability due to 
service-connected disabilities, and this is not in dispute.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the March 16, 
1967, rating decision, to the extent that the decision did 
not adjudicate a claim for a total rating based on 
unemployability due to service-connected disabilities.  
38 C.F.R. § 3.105(a) (2000); Norris v. West, 12 Vet. App. 413 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  In Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that clear and unmistakable 
error is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting 
to raise a claim of clear and unmistakable error, a claimant 
must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

In Norris v. West, 12 Vet. App. 413 (1999), the Court 
additionally held that the failure of an originating agency 
to adjudicate an informally raised claim for a total rating 
based on unemployability due to service-connected 
disabilities does not constitute a final disallowance of the 
claim for the purposes of alleging clear and unmistakable 
error.  Rather, such an informally raised claim remains 
pending.  Id. at 421-422.

Service medical records show that the veteran was treated for 
psychoneurosis described as moderately severe in nature.  

In his October 1966 VA Form 21-526, the veteran reported that 
he last worked in August 1966 as a security guard, but had to 
quit due to illness.

In October 1966, January 1967 and March 1967 statements, D.Y. 
Keith, M.D., essentially indicated that the veteran was 
experiencing several psychiatric symptoms due to a 
schizophrenic reaction.  

VA treatment records for October 1966 to February 1967 
document that the veteran was hospitalized for several months 
for the treatment of psychiatric symptoms.  The veteran 
reported that he had been unable to function at his last job 
as a night watchman.

The veteran was afforded a VA neuropsychological examination 
in February 1967, at which time he reported experiencing 
several psychiatric symptoms, and indicated that he was fired 
from his last position because of his failure to make a 
report.

In a March 16, 1967, rating decision, the RO granted service 
connection for psychiatric disability, assigning a 50 percent 
evaluation for the period from August 1, 1966, to October 7, 
1966, a 100 percent evaluation for the period from October 8, 
1966, to January 31, 1967, and a 70 percent evaluation for 
the period from February 1, 1967.  The RO also granted 
service connection for the residuals of a right tibia 
fracture, evaluated as noncompensably disabling.  The rating 
decision did not address the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities, nor did the veteran request consideration of 
that issue.

Following the March 16, 1967, rating decision, no further 
pertinent communication was received from the veteran or his 
representative until April 1998.  In several statements on 
file after that date, the veteran essentially contends that 
the March 16, 1967, rating decision was clearly and 
unmistakably erroneous in that it failed to adjudicate a 
claim for a total rating based on unemployability due to 
service-connected disabilities.

Even assuming that an informal claim for such a benefit was 
pending at the time of the March 16, 1967, rating decision, 
however, the record clearly shows that the rating decision 
did not adjudicate a claim for entitlement to a total rating 
based on unemployability due to service-connected 
disabilities, and this is not in dispute.  As noted 
previously, the Court, in Norris v. West, concluded that 
where the originating agency failed to adjudicate a 
reasonably raised claim for a total rating based on 
unemployability due to service-connected disabilities, there 
is no final RO decision on the claim that is subject to an 
attack on the grounds of clear and unmistakable error.  Id. 
at 422.  Accordingly, as it is undisputed that the March 16, 
1967, rating decision did not adjudicate a claim for 
entitlement to a total rating based on unemployability, the 
veteran's claim must be denied.








ORDER

Clear and unmistakable error not having been found in a March 
16, 1967, rating decision which did not address the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities, the benefit sought on appeal 
is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


